 ADF, INC.  355 NLRB No. 14 
81ADF, Inc., and its alter ego ADLA, LLC 
and 
Interna-tional Brotherhood of Teamsters, Local Union 
No. 251.  
Case 1ŒCAŒ45068
 February 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On November 4, 2009, Administrative Law Judge Ar-
thur J. Amchan issued the at
tached decision
.   Anthony 
DelFarno, appearing pro se for the Respondents, filed 
exceptions in the form of a letter.  The General Counsel 
filed limited cross-exceptions
, a supporting brief, and an 
answering brief to the Respondents™ exceptions. 
The National Labor Relations Board
1 has considered 
the decision and the record in light of the exceptions and 
briefs and has decided to affirm the judge™s rulings, find-
ings,
2 and conclusions
3 and to adopt the recommended 
Order.
4                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
2 The Respondents have excepted to some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
In addition, some of the Respondents™ exceptions imply that the 
judge™s rulings, findings, and conclu
sions demonstrate bias and preju-
dice. On careful review of the j
udge™s decision and the entire record, 
we are satisfied that the Respondents™ contentions are without merit. 
3 In adopting the judge™s alter ego 
finding, we find it unnecessary to 
pass on whether there is substantial 
identity of ownership based on the 
relationship of the unmarried coha
bitating owners of ADF and ADLA, 
in light of the record evidence that ADF Owner Anthony DelFarno 
controls the overall operations and finances of ADLA.  See, e.g.,  
Om-nitest Inspection Services, 
297 NLRB 752 (1990), enfd. 937 F.2d 112 
(3d. Cir. 1991) (alter ego status found where the owner of the first 
entity owned only 20 percent of the 
second entity, but he effectively 
controlled the second entity™s overall and daily operations); 
Rogers 
Cleaning Contractors, Inc.,
 277 NLRB 482, 488 (1985), enfd. 813 F.2d 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondents, ADF, Inc. and its alter ego 
ADLA, LLC, Pawtucket, Rhode Island, their agents, suc-

cessors, and assigns, shall take the action set forth in the 
Order. 
 Elizabeth A. Vorro, Esq
., for the General Counsel. 
Anthony DelFarno, 
pro se, of Pawtucket, Rhode Island, for the 
Respondents. Elizabeth Wiens, Esq. (Gursky Law Associates),
 of North King-
ston, Rhode Island, for the Charging Party.
                                                                                             
 795 (6th Cir. 1987) (alter ego status 
found where the first entity™s sole 
owner dominated the second entity but held no ownership interest in it).  
Further, in affirming the judge™s decision to draw certain adverse in-
ferences against the Respondents, Member Schaumber finds this case 
factually distinguishable from 
McAllister Towing & Transportation 
Co., 341 NLRB 394 (2004), a case in which he dissented in relevant 
part.  Like the present case, 
McAllister Towing
 involved an administra-
tive law judge™s application of advers
e inferences against an employer 
based on the employer™s asserted 
noncompliance with subpoenas issued 
by the General Counsel.  In Member Schaumber™s view, however, the 
judge in 
McAllister Towing did not establish a sufficient record for the 
Board™s review to substantiate he
r finding of noncompliance, or to 
justify the drawing of adverse infere
nces based on such noncompliance.  
In this case, by contrast, the judge created a detailed record of the Re-
spondents™ noncompliance and ruled 
on the appropriateness of sanc-
tions only after: (1) considering the documents produced by Respon-
dents at the hearing; and (2) allowing Respondents a full opportunity to 
explain their failure to substantially
 comply.  In these circumstances, 
Member Schaumber finds that the judge™s adverse inferences are sup-
ported by the record. 
4 We shall amend the judge™s recommended remedy to require that: 
(1) backpay resulting from the Respondents™ failure to apply the collec-
tive-bargaining agreement to unit em
ployees (other than Dennis Barr) 
shall be computed as set forth in 
Ogle Protection Service
, 183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987); and 
(2) the Respondents shall pay all cont
ractually required fringe benefit 
fund contributions not paid since January 2009, in accordance with 
Merryweather Optical Co
., 240 NLRB 1213, 1216 (1979), and make all 
unit employees whole for any expenses resulting from the failure to 

make such contributions, with interest, as set forth in 
Kraft Plumbing & 
Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 
1981). 
In his limited exceptions and sup
porting brief, the General Counsel 
seeks compound interest computed on a quarterly basis for any backpay 
or other monetary award.  Having duly considered the matter, we are 
not prepared at this time to devi
ate from our current practice of assess-
ing simple interest.  See, e.g., 
Cardi Corp.
, 353 NLRB 966 fn. 2 
(2009); 
Rogers Corp.
, 344 NLRB 504, 504 (2005).  
The General Counsel has also excepted to the judge™s deferral of the 
issue of DelFarno™s individual liabilit
y to the complian
ce stage of these 
proceedings.  We note that matters of
 individual liability are routinely 
addressed during the compliance phas
e of unfair labor practice pro-
ceedings, and we find no merit in the General Counsel™s exception. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  82DECISION  STATEMENT OF THE 
CASE ARTHUR J. A
MCHAN, Administrative Law Judge. This case 
was tried in Pawtucket and Provi
dence, Rhode Island, on July 
13, and August 24Œ25, 2009. Teamsters Local 251 filed the 
initial charge in this matter on November 21, 2008.  The Gen-
eral Counsel issued his complaint on April 30, 2009. 
The essence of this case is th
e General Counsel™s allegation 
that ADF has repudiated its obligations under a collective-
bargaining agreement with Local 251 by operating ADLA as an 
alter ego. 
On the entire record,
1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following
2 FINDINGS OF FACT
 I. JURISDICTION
 ADF, a corporation, operated a flatbed trucking business 
with an office in Warwick, Rhode Island, at least until late 
2008.  Annually, ADF, at leas
t through 2008, purchased and 
received goods within Rhode Is
land, valued in excess of 
$50,000 from points outside of Rhode Island.  Annually, at 
least through December 31, 2008, ADF provided flatbed truck-
ing services valued in excess of
 $50,000 directly to entities that 
are directly engaged in interstate commerce.
 ADF admits and I 
find that in 2008 ADF was an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of  the National 
Labor Relations Act (the Act). 
 The Union, Teamsters Local 
Union No. 251, is a labor organization within the meaning of 
Section 2(5) of the Act. 
In 2008, ADLA, then located at 
the same address as ADF in 
Warwick, Rhode Island purchased
 six Freightliners tractors, 
valued at $385,000 from Financial Federal Credit, Inc., of Tea-
neck, New Jersey, and transported these trucks from New Jer-
                                                          
 1 [Certain errors in the transcript ha
ve been noted and corrected.]     
2 I decline to credit any of Responde
nts™ self serving testimony.  One 
example of the unreliability of Ant
hony DelFarno™s testimony concerns 
the issue of his ownership interest in ADLA.  In an affidavit given to 
the NLRB during its investigation of 
the charges in this matter, Del-
Farno stated that he was not an owner of ADLA and that he had no 

ownership interest in ADLA.  (Tr. 218.)  At the trial, DelFarno testified 
that he was ﬁa part owner.ﬂ  (Tr. 95.) 
 In his posttrial brief, he described 
himself as a 45-percent  owner of ADLA, LLC. 
Another example of the unreliab
ility of DelFarno™s testimony con-
cerns ADLA™s hiring of drivers.  In his February 2009 affidavit, Del-
Farno denied that he played any role in hiring drivers for ADLA.  The 

record of the instant hearing establis
hes that the statements in this re-
gard in DelFarno™s affidavit are false.  (Tr. 174Œ176.) 
Lisa Lavigne™s testimony was often evasive and nonresponsive.  
Moreover, she failed to comply with the General Counsel™s subpoena.  

In her March 2009 affidavit (Exh. R-4), Lavigne stated that ADLA paid 
ADF to pick up two trucks in New Jersey that ADLA had purchased.  
However, Lavigne failed to comply
 with the General Counsel™s sub-
poena (GC Exh. 19), which required the production of whatever evi-
dence she had of such payments.  I 
thus draw the inference that the 
assertion in her affidavit, that ADLA paid ADF to pick up trucks for it, 

is false. sey to Rhode Island.
3  Three of these trucks are registered in the 
State of New Hampshire.  ADLA subcontracts work to Ever 
Ready Trucking in Massachusetts.  One of ADLA™s principal 
customers, Capco Steel, with
 whom it has done $150,000 in 
business, has a facility in New 
Haven, Connecticut.  Capco is 
thus directly engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Ac
t. ADLA also picks up concrete 
at Concrete Systems in Hudson, which is either located in Mas-
sachusetts or New Hampshire (Tr. 305).
4  I find that ADLA is 
therefore an employer engaged in commerce within the mean-
ing of the Act.
5  II. ALLEGED UNFAIR LABOR PRACTICES
 Respondent ADF was incorporated in Rhode Island in 1990 
to engage in the business of tr
ansportation of general commodi-
ties.  Anthony DelFarno has been ADF™s president and sole 
owner for many years. In 200
8, ADF operated four flatbed 
trucks, black in color, primaril
y transporting steel and construc-
tion equipment.  ADF™s principal place of business was at 99 
Jefferson Boulevard in Warwick, 
Rhode Island.  At that loca-
tion, ADF rented garage and office space from one of its prin-
cipal customers, Cardi Corporation. 
Prior to the fall of 2008, ADLA was a construction, demoli-
tion, and construction manageme
nt company owned by Lisa 
Lavigne.  Lavigne resides wi
th DelFarno several times per 
week and is the mother of DelFarno™s son, who was born in 
2007.  DelFarno is a manager and part 
owner of ADL (Tr. 95).  He 
is also a supervisor and agent 
of ADLA within the meaning of 
Section 2(11) and (13) of the Act. ADF provided space to 
ADLA at its Warwick, Rhode Island location.  ADLA did not 
pay rent to ADF for this space. Prior to January 1, 2009, Lavi-
gne performed work for ADF, prim
arily making sales calls and 
doing some bookkeeping work.   
The principal employees of ADLA when it was a construc-
tion company appear to have been Lavigne™s brothers.  ADLA 
has not performed any construction or demolition work in cal-
endar year 2009.  There is no indication that ADLA performed 
any trucking work until late 2008 at the earliest.  In 2009, how-
ever, ADLA™s work has been almost exclusively providing 
trucking services to former customers of ADF.  In February or 
March 2009, ADLA moved its garage to a location on Pine 
Street in Pawtucket, Rhode 
Island.  Anthony DelFarno per-
forms ADLA™s administrative functions from this location and 
from his apartment in Cranston, Rhode Island, which he shares 
with Lavigne.  
                                                          
 3 ADLA also had the same telephone number as ADF in 2008. 
4 There is no such place as Hudson, Rhode Island. 
5 Thus, ADLA met the Board™s jurisdictional standards in 2008 on 
the basis of direct inflow (the purchase of goods valued at more than 
$50,000 from outside of Rhode Island)
 and on the basis of outflow in 
2009, 
Siemons Mailing Service, 
122 NLRB 81 (1958). 
Moreover, to the extent that ther
e is any ambiguity as to whether 
ADLA or ADF met the Board™s jurisd
ictional standards, it is due to 
Respondents failure to comply with
 the General Counsel™s subpoenas, 
such as par. 18, which asked for 
detailed information regarding both 
companies™ customers, including the dates and places of all work per-

formed. 
 ADF, INC.  83ADF had a bargaining relationship with Teamsters Local 251 
for almost 20 years.  In April 2008, ADF signed a collective-
bargaining agreement with Loca
l 251, which by its terms ran 
from April 15, 2008, until April 14, 2011.  ADLA does not 
recognize Local 251 as the collec
tive-bargaining representative 
of its drivers and has not complied and does not comply with 
ADF™s collective-bargaining agreement with the Union. 
By the terms of its collective-bargaining agreement with the 
Union, ADF was obligated to make payments to the Union™s 
health services and insurance plan.  It ceased making these 
payments in July 2008. In 2008 ADF made none of the pay-
ments into the Union™s pension 
fund that were required by the 
terms of the collective-bargaining agreement.  Neither ADF nor 
ADLA currently make any contribution for health insurance for 
ADLA drivers nor does either company make any contribution 
to a pension plan for ADLA drivers.  Another specific instance 
in which the General Counsel al
leges that Respondents violated 
the Act is by laying off employee Dennis Barr in violation of 
the seniority provisions of the collective-bargaining agree-
ment.6 A. ADF and ADLA are Alter Egos 
In Advance Electric, 
268 NLRB 1001, 1002 (1984), the 
Board set forth the standards to
 be applied in determining 
whether two presumably separate employers are alter egos: (a) 
the two enterprises have ﬁsubsta
ntially identicalﬂ management, 
business purpose, operation, equi
pment, customers, supervi-
sion, and ownership. The most im
portant factor is centralized 
control of labor relations. 
Superior Export Packing Co., 
284 NLRB 1169, 1175 (1987); 
J. M. Tanaka Construction v. NLRB
, 675 F.2d 1029, 1034 (9th Cir. 1982).    
While the ownership of ADF and ADLA is not identical, the 
Board has not hesitated to find
 alter ego status even though 
entities had different owners, when
 the owners were in a close 
familial relationship, 
Fallon-Williams, Inc., 
336 NLRB 602 
(2001).  Although, DelFarno and Lavigne are not married, their 
relationship should be considered 
equivalent to that of husband 
and wife for purposes of determining whether ADF and ADLA 
are alter egos.
7 Another factor, sometimes stated
 as ﬁthe crucial factorﬂ in 
applying the alter ego doctrine, 
is a finding that the older com-
pany continued to maintain a substantial degree of control over 
the business claimed to have been sold to the new entity, 
McAllister Bros., 
278 NLRB 601, 616 (1986).  As set forth 
below, ADF, in the person of Anthony DelFarno, has main-
tained complete control over th
e trucking business of ADLA. 
Former Board Chairman Battista would have also required 
the General Counsel to prove an
 intent to avoid legal obliga-
                                                          
 6 In his posttrial brief, the General Counsel informed the court that 
Dennis Barr died in October 2009. 
7 This case is distinguishable from 
US Reinforcing, Inc., 
350 NLRB 
404 (2007).  In that case, the Board declined to find the ﬁclose familial 
relationshipﬂ the Board requires to overcome the absence of common 

ownership.  DelFarno, unlike Chris
tian Redmond, of US Reinforcing, 
has an ownership interest in ADLA
.  Moreover, Denise Herheim, the 
owner of the alleged alter ego in 
US Reinforcing
, appears to have exer-
cised management functions in her company.   There is no reliable 
evidence that Lisa Lavigne manages ADLA in any fashion. 
tions under the Act in order to pr
ove alter ego status. However, 
such intent has never been required by the Board as a necessary 
element to establish the existence of an alter ego relationship, 
e.g., 
SRC Painting, LLC, 
346 NLRB 707, 720 (2006).  In any 
event, I infer such a motive on the part of Anthony DelFarno in 
transferring his trucking opera
tion from ADF to ADLA, see, 
e.g., DelFarno™s testimony at Tr
anscript 230.  While DelFarno 
may have had other motives, such as obtaining affordable cargo 
insurance and workers compensation insurance, a significant 
incentive in making ADLA a trucking company was to cease 
compliance with the terms of his collective-bargaining agree-
ment with Local 251. 
Anthony DelFarno managed ADF. 
 DelFarno, who is a part 
owner of ADLA, also manages th
at company.  Lisa Lavigne 
may be the nominal owner of ADLA, but she plays little, if any, 
role in its management.  She appears to be nothing more than 
an investor in ADLA™s business.  Lavigne does not know the 
names of ADLA™s employees, including its drivers.  She also 
does not know the names of AD
LA™s customers and does not 
review ADLA revenue documents. 
DelFarno, rather than Lavigne prepares bids of work for 
ADLA.  DelFarno, rather than Lavigne, signed the bill of sale 
for the six trucks ADLA purchased in October 2008.
8  Del-
Farno maintains ADLA™s check register and submitted 
ADLA™s annual report to the State of Rhode Island in 2007 and 
2009. Similarly, DelFarno hired ADLA™
s truckdrivers. Lisa Lavi-
gne played no role in the hiring process.  In fact, there is no 
evidence that any of the drivers have ever met Ms. Lavigne.  
DelFarno, rather than Lavigne, controls the labor relations of 
ADLA.  ADLA drivers are directly supervised by Louis Vo-
lante, who supervised the 
drivers who worked for ADF.
9  John 
Renzi who dispatched ADF drivers, is also the dispatcher for 
ADLA.   
From the standpoint of Respondent
s™ drivers, little changed 
when ADLA became their nominal employer.  However, for-

mer ADF employees no longer receive the benefits of ADF™s 
collective-bargaining agreement with the Union and some driv-
ers were switched to the newly purchased white trucks.  When 
in late February 2009, an ADLA check made out to driver 
Javier Lopez was returned to him by the bank for insufficient 
funds, DelFarno paid Lopez the amount of the check in cash.  
This was the same procedure followed by ADF.
10                                                           
 8  ADF™s mechanics prepared severa
l of these trucks for service in 
late 2008. 
9 I credit the testimony of Brian Priest, a current employee of 
ADLA, over the contrary testimony of Anthony DelFarno, and find that 
Louis Volante, was the drivers™ supervisor for ADF and is currently the 
drivers™ supervisor for ADLA.  Board law recognizes that the testimony 

of current employees that contradicts statements of their supervisors is 
likely to be particularly reliable. 
Flexsteel Industries
, 316 NLRB 745 
(1995), enfd. mem. 83 F.3d 419 (5th Cir. 1996). The testimony of cur-

rent employees that is adverse to their employer is ﬁgiven at consider-
able risk of economic reprisal, including loss of employment . . . and 
for this reason not likely to be false.ﬂ 
Shop-Rite Supermarket
, 231 
NLRB 500, 505 fn. 22 (1977). 
10 A few weeks earlier Lopez received a check drawn on ADF™s ac-
count which also was returned.  DelFarno paid Lopez in cash on that 

occasion as well.  When Lopez recei
ved this check, he was ostensibly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  84Since late 2008 or early 2009, ADLA has an identical busi-
ness purpose as did ADF, the trucking of steel and cement 
products.  In 2009, ADLA has not
 performed any construction 
or other nontrucking work.  Until late March or early April 
2009, ADLA operated out of the 
same facility on Jefferson 
Boulevard in Warwick, Rhode Island, as did ADF.  At least 
some of its drivers punched the same timeclock that they had 
punched while working for ADF.  Other than the fact that these 
drivers were no longer benefi
ting from the ADF™S collective-
bargaining agreement with Local 251, the terms and conditions 
of their employment did not change at all when they became 
ADLA employees.   
ADLA never paid rent 
to ADF, or apparently to anyone else, 
for the space it occupied at Jefferson Boulevard.  ADLA does 
not have any customers for its 
trucking business that were not 
also trucking customers of ADF.  One of ADLA™s trucks, a 
black flatbed manufactured by Kenworth, is one of the trucks 
used by ADF for the same purpose. 
 This truck is still registered 
in the name of Anthony DelFarno.   
The other ADLA trucks, which are white in color, are en-
gaged in the same business as 
those formerly used by ADF.  
They were transported from Ne
w Jersey to Rhode Island in 
October 2008 by drivers then employed by ADF.  In sum, 
ADLA, as a trucking company, is
 merely a disguised continu-
ance of ADF. 
B.  Individual Liability of Anthony DelFarno 
The General Counsel moved at the hearing to amend his 
complaint to allege the individual liability of Anthony Del-
Farno.  Respondent objects on the ground that the proposed 
amendment violates his due-process rights. 
Whether the Board will pierce the corporate veil to hold an 
individual liable for corporate unf
air labor practices is governed 
by the analysis set forth in 
White Oak Coal Co.
, 318 NLRB 732 
(1995), enfd. mem. 81 F.3d 150 (4th Cir. 1996). Under 
White Oak, the General Counsel must prove both parts of a two-prong 
test. Id. at 734. Under the fi
rst prong, the Board analyzes 
whether the corporation and the individual have failed to main-
tain their separate identities. Id. at 735. Under the second 
prong, the Board analyzes whether third parties may be dam-
aged by this failureŠthat is, whether ﬁadherence to the corpo-
rate form would sanction a fraud, promote injustice, or lead to 
an evasion of legal obligations.ﬂ
 Id. This potential damage to 
third parties includes ﬁthe dimi
nished ability of the [corpora-
tion] to satisfy [its] statutory remedial obligations.ﬂ Id. ﬁThe 
showing of inequity necessary to warrant the equitable remedy 
of piercing the corporate veil must flow from misuse of the 
corporate form.ﬂ Id. In order to
 satisfy the second prong, how-
ever, the individual alleged to be
 individually liable must have 
ﬁparticipated in the fraud, injustice, or inequity.ﬂ Id. 
Anthony DelFarno resides in an apartment on Independence 
Way in Cranston, Rhode Island.  He also maintains an office in 
that apartment.  The rent and utilities for this apartment are paid 
out of ADLA accounts.  DelFar
no also makes court-ordered 
                                                                                            
 working for ADLA.  In late 2008, several of Lopez™ check from ADF 
ﬁbouncedﬂ and DelFarno then paid 
Lopez the amount of the checks in 
cash. payments to his wife from ADLA accounts (Tr. 194Œ195).  
While he testified that at the end of each year he charges such 
payments to himself as income, DelFarno provided no docu-
mentary evidence to corroborate his testimony.  Without such 
documentation, I do not find credib
le DelFarno™s testimony that 
he accurately separates person
al expenses from business ex-
penses when using the ADLA accounts. While the General Counsel has the discretion to litigate the 
issue of personal liability in the 
initial phase of an unfair labor 
practice proceeding, the judge has the discretion to defer this 
issue to the compliance stage of the litigation, 
Dauman Pallet, 
Inc., 314 NLRB 185, 211Œ212 (1994).  I will exercise that dis-
cretion to defer consideration 
of Mr. DelFarno™s personal liabil-
ity to the compliance stage for the following reasons: 
 Respondent appeared pro se. 
 Mr. DelFarno was notified of the General Counsel™s intention 

to litigate his 
personal liability on August 10, 2009; two 
weeks before the resumption of the hearing. 
 DelFarno requested a continuance predicated upon the Gen-
eral Counsel™s expressed intention to allege personal liability. 
 Respondent™s request for a continuance was denied. 
 A clearer picture of the factors to be considered in applying 
the 
White Oak Coal 
criteria could be developed by enforce-
ment of the General Counsel™s subpoena in U.S. District 
Court.  This is particularly tr
ue with regard to the issue of 
whether DelFarno™s use of ADLA funds for his personal use 
has diminished ADLA™s ability to satisfy its remedial obliga-
tions under the National Labor Relations Act.  Thus, I have no 
sense of how DelFarno™s use of ADLA accounts to pay rent, 
support for his ex-wife, etc. impacts the ability of ADLA to 
satisfy its obligations under th
e collective-bargaining agree-
ment. 
 However, if the General Couns
el obtains evidence that Re-
spondents are transferring or misusing the assets of either ADF 
or ADLA, or both, to avoid satisfying their remedial obligations 
pursuant to my order in this matter, I will entertain a motion to 
reopen the record to address the i
ssue of personal liability.  This 
would include any evidence that assets are being transferred for 
such purposes to such entities as Highway Construction Ser-
vices in which either DelFarno or
 Lavigne, or both, have a fi-
nancial interest (GC Exh. 20).  
C.  Respondent™s Failure to Comply with the General  
Counsel™s Subpoenas 
The Board is entitled to impose a variety of sanctions to deal 
with subpoena noncomp
liance, including pe
rmitting the party 
seeking production to use seco
ndary evidence, precluding the 
noncomplying party from rebutting that evidence or cross-
examining witnesses about it, a
nd drawing adverse inferences 
against the noncomplying party, 
McAllister Towing & Trans-
portation Co., 
341 NLRB 394 (2004). 
On June 25, 2009, the General Counsel served upon Del-
Farno and Lavigne subpoenas du
ces tecum ordering them to 
appear before this judge on July 13, 2009, with a number of 
documents.  Paragraph 10 of the 
subpoena requested copies of 
leases or rental agreements entered into by or on behalf of ADF 
 ADF, INC.  85or DelFarno for real estate, mach
inery, equipment . . . or other 
property between January 1, 2007, and the present.  On July 13, 
2009, DelFarno testified that he 
leased two flatbed trucks to 
ADF.  DelFarno also testified that there were leases from him 
to ADLA.  The General Counsel
 asked DelFarno to provide 
these leases.  He agreed to do so when the trial resumed but 
never did so.   
Despite my order on July 13, 2009, that DelFarno fully com-
ply with the General Counsel™s 
subpoena no later than July 31, 
2009, he produced very few additional documents prior to the 
resumption of the trial on August 24, 2009.  On August 24, 
DelFarno introduced a court order evicting ADF from its prem-
ises at 99 Jefferson Boulevard, in Warwick, Rhode Island, as of 
March 31, 2009.
11  On August 24, DelFarno, for the first time, 
asserted that he was unable to produce additional documents 
because he had insufficient time to remove records from 99 
Jefferson Boulevard prior to ADF™s eviction.  I do not find this 
credible.   
Moreover, DelFarno had been on notice as to his obligation 
to preserve records to defend against the charge that ADF and 
ADLA were alter egos since service of the initial charge on 
November 28, 2008.  DelFarno gave
 an affidavit to the General 
Counsel during the investigation of the charge on February 12, 
2009, more than 6 weeks before he
 was required to move out of 
99 Jefferson Boulevard.  In sum, even assuming that DelFarno 
no longer had access to the records covered by the subpoena, 
this resulted from his own lack of due diligence. 
Lisa Lavigne produced none of the documents requested in 
the subpoena issued to her and signed for by Anthony Del-
Farno.   
In light of the above, I draw the inference that either there 
were no leases of the trucks fro
m DelFarno to ADF or ADLA, or 
between ADF and ADLA, or that the leases establish a lack of 
arms-length transactions between DelFarno and both companies 
and between ADF and ADLA.  Due to Lavigne™s failure to com-
ply with her subpoena, I infer, for example, that ADLA did not 

pay ADF for the services of ADF™s drivers in transporting 
ADLA™s white trucks from New Jersey to Rhode Island, as Lavi-
gne claimed at page of her March 19, 2009 affidavit (R. Exh. 4). 
D.  The Termination of Dennis Barr™s Employment
12 Dennis Barr drove a truck for ADF for 8 years.  On Decem-
ber 9, 2008, when he reported to work, ADF™s dispatcher, John 
Rienzi, told Barr there was no work for him.  A few weeks 
later, Anthony DelFarno told Barr he was being laid off.  ADF 
continued to employ driver Brian Priest, who was junior to Barr 
                                                          
 11 Since March or April 2009, ADLA™s trucks are dispatched from 
the Capco Steel yard on Pine St. in 
Pawtucket.  DelFarno performs the 
business of ADLA from that locati
on and from his residence on Inde-
pendence Way in Cranston, Rhode Island. 
12 At pp. 34 and 43 of his brief, the General Counsel states that Re-
spondents should be ordered to offer reinstatement to driver Javier 
Lopez, who quit his employment with ADLA in March 2009 (see Tr. 
254Œ255).  Thus, it appears that the General Counsel is contending that 

Javier Lopez was constructively di
scharged due to Respondents™ al-
leged failure to pay Lopez the co
mpensation which it owed him.  I 
decline to order Lopez™ reinstatem
ent because Respondents were not 
put on notice that the reasons that 
Lopez left its employment were at 
issue in this matter. 
in seniority, in violation of terms of ADF™s collective-
bargaining agreement with Local 251. 
On January 5, 2009, Barr file
d a grievance alleging violation 
of the seniority provisions of 
the collective-bargaining agree-
ment.  Anthony DelFarno res
ponded to Barr on January 7, 
2009.13  In that letter DelFarno confirmed that he told Barr that 
he was being laid off.  He then
 mentioned a confrontation Barr 
had with jobsite supervisor at 
Capco Steel in New Haven, Con-
necticut, on June 3, 2008.  DelF
arno concluded his January 7, 
letter by stating: 
 I would like to change your separation with ADF INC from a 

layoff to a termination for gross insubordination.  I will notify 

the Rhode Island Department for Unemployed Benefits of my 
decision. 
 [GC Exh. 3.] 
In June 2008, DelFarno discus
sed the New Haven incident 
with Barr.  DelFarno told Barr it 
could never happen again.  Barr 
continued to drive flatbed trucks for ADF until December 9. 
Barr applied for unemployment insurance sometime after 
December 9, 2008, and received unemployment insurance 
benefits for a while.  Then 
his checks stopped.  The Rhode 
Island Unemployment Insurance Agency informed Barr that 
ADF claimed that he had been terminated for cause.  Eventu-

ally his benefits 
were resumed.  
On the basis of this evidence, I conclude that Respondents 
laid off Barr in violation of the terms of its collective-
bargaining agreement with the Union.  It did not discharge Barr 
for cause. 
CONCLUSIONS OF 
LAW 1.  Respondents ADF, Inc. and ADLA, LLC are alter egos. 
2.  Respondents violated Secti
on 8(a) (5) and (1) in repudiat-
ing and failing to comply with their collective-bargaining 
agreement with the Union. 
REMEDY Having found that the Respondent
s violated the Act, they 
shall be ordered to cease and desist and take certain affirmative 
actions designed to effectuate the purposes and policies of the 
Act and post the appropriate notice.  
It is recommended that Respond
ents rescind the withdrawal 
of recognition of the Union and continue in full force and effect 
the terms and conditions of the April 15, 2008, to April 14, 
2011 labor agreement and apply them
 to its drivers. The Board 
does not require that employees 
suffer the loss of increases in 
wages or improvements in benefits
 or the addition of new bene-
fits under circumstances such as
 these and I accordingly do not 
recommend that any increases in wages and improvements in 
benefits be rescinded. It is
 further recommended that Respon-
dents make the employees whol
e for any loss of wages and 
benefits suffered because of the unfair labor practices, with 
interest.  
The Respondents, having terminated the employment of 
Dennis Barr in violation of the Ac
t, must pay his estate for any 
                                                          
 13 Barr testified that he did not r
eceive the January 7, 2009 letter di-
rectly from DelFarno.  He testified that he first saw it at the Local 251 
union hall. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  86loss of earnings and other benefits, computed on a quarterly 
basis from date of his terminat
ion to date of Dennis Barr™s 
death, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  The Respondents must also make employees whole for 
whatever earnings and other benefits were lost as a result of 
Respondents™ failure to comply w
ith the terms of its collective-
bargaining agreement with the Union. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14 ORDER The Respondents, ADF, Inc. a
nd its alter ego ADLA, LLC, 
Pawtucket, Rhode Island, their officers, agents, successors, and 
assigns, shall  
1. Cease and desist from  
(a) Failing to apply the terms and conditions of the April 15, 
2008, to April 14, 2011 labor ag
reement between ADF, Inc. 
and the International Brother
hood of Teamsters, Local 251. 
(b) Withdrawing and/or repudiating its recognition of the 
Union as the exclusive collective-bargaining representative of 
Respondents™ truckdrivers.  
(c) In any like or related manner interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed by Section 7 of the Act.  
2. Respondents shall take the following affirmative actions 
necessary to effectuate th
e purposes of the Act.  
(a) Immediately recognize the Un
ion as the exclusive collec-
tive-bargaining representative of the Respondents™ drivers.  
(b)  Comply with the terms and conditions of its 2008Œ2011 
collective-bargaining agreement with the Union. 
(c) On request, bargain with the Union as the exclusive rep-
resentative of its drivers concerning terms and conditions of 
employment and, if an underst
anding is reached, embody the 
understanding in a signed agreement.  
(d) Make the unit employees whole for any loss of earnings 
and other benefits suffered as a result of the unfair labor prac-
tices in the manner set forth in the remedy section of the deci-
sion, including, but not limited 
to, reimbursement for any ex-
penses resulting from Respondents™ failure to make the re-
quired payments to the Union™s fringe benefit funds.  
(e) Make the estate of Dennis Barr whole for the loss of wages 
and benefits resulting from 
ADF/ADLA™s unlawful conduct. 
(f) Make all delinquent payments
 to the Union™s fringe bene-
fit funds. (g) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
                                                          
 14 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order.  
(h) Within 14 days after service by the Region, post at its fa-
cility on Pine Street in Pawtucke
t, Rhode Island, copies of the 
attached notice marked ﬁAppendix.ﬂ
15 Copies of the notice, on 
forms provided by the Regional Director for Region 1, after 
being signed by the Respondents™ authorized representative, 
shall be posted by the Respondents and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondents to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency 
of these proceedings, the Re-
spondents has gone out of busine
ss or closed the facility in-
volved in these proceedings, 
the Respondents shall duplicate 
and mail, at its own expense, a copy of the notice to all current 
employees and former employ
ees employed by the Respon-
dents at any time sinc
e December 9, 2008.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply.  
   APPENDIX 
NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties  WE WILL NOT
 fail to apply the terms and conditions of our 
2008Œ2011 labor agreement with Local 251 of the International 
Brotherhood of Teamsters, ﬁthe Union,ﬂ to our drivers.  
WE WILL NOT
 unlawfully withdraw recognition from Local 
251 of the International Brotherhood of Teamsters.  
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act.  
WE WILL 
immediately recognize the Union as the exclusive 
collective-bargaining represen
tative of our drivers. 
WE WILL 
make our drivers whole for any loss of earnings and 
other benefits suffered as a result 
of our failure to comply with 
                                                          
 15 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ADF, INC.  87our labor agreement, with interest.  This includes reimbursing 
our drivers for any expenses resulting from our failure to pay 
required payments to the Union™s fringe benefit funds. 
WE WILL 
make the estate of Dennis Barr whole for any loss 
of earnings and benefits resulting from our unlawful termina-
tion of his employment on December 9, 2008. 
WE WILL 
comply with the terms and conditions of the 2008Œ
2011 collective-bargaining agreem
ent with the International 
Brotherhood of Teamsters, Local 251.  
WE WILL 
make all delinquent payments to the Union™s fringe 
benefit funds. WE WILL
, on request, bargain with the Union and put in writ-
ing and sign any agreement reached on terms and conditions of 
employment. 
 ADF, INC., AND ITS ALTER EGO 
ADLA,
 LLC 
  